—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered June 7, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing him to an indeterminate term of 121/2 to 25 years imprisonment.
Ordered, that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the defendant’s sentence from an indeterminate term of 121/2 to 25 years imprisonment to an indeterminate term of 10 to 20 years imprisonment; as so modified, the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily matters for the jury to determine (see, People v Gaimari, 176 NY 84). The jury’s determination is to be accorded great deference on appeal and should not be disturbed absent a showing that it is clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was excessive to the extent indicated.
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.